Citation Nr: 1126522	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  04-06 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for multiple joint pain, including rheumatoid arthritis and due to an undiagnosed illness.

3.  Entitlement to service connection for a skin disorder, including eczema/dermatitis.

4.  Entitlement to service connection for a bilateral elbow/humerus disorder.

5.  Whether there is new and material evidence to reopen a claim for service connection for a right shoulder disorder, including secondary to an already service-connected left shoulder disability.

6.  Entitlement to a rating higher than 40 percent for a low back disability prior to February 6, 2009, and a rating higher than 50 percent since.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran was a member of the Michigan Army National Guard with periods of active duty service from July to November 1974 and from September 1990 to September 1991.  He was stationed in Southwest Asia in support of Operation Desert Storm/Desert Shield from November 1990 to June 1991.

This appeal to the Board of Veterans' Appeals (Board) is from February 2003 and August 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran also initiated an appeal of more recent RO decisions issued in November 2007 and April 2008, regarding claims for increased ratings for his low back disability and chronic fatigue syndrome (CFS).  The RO issued a Statement of the Case (SOC) as to the issue of an increased rating for the CFS, but he did not in response file a timely Substantive Appeal (VA Form 9 or equivalent statement) concerning this claim, so he did not complete the steps necessary to perfect his appeal of this claim to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, etc. (2010).

However, although the RO increased the rating for his low back disability from 40 to 50 percent as of February 6, 2009, the RO did not send him an SOC for this claim as it did concerning his claim for a higher rating for his CFS.  So he is entitled to an SOC concerning this claim regarding the rating for his low back disability, since it is presumed he is seeking the highest possible rating for this disability absent express indication to the contrary.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Moreover, he must be given an opportunity, in response to this SOC, to perfect his appeal of this claim to the Board by also filing a timely Substantive Appeal (VA Form 9 or equivalent statement) concerning this claim.  The Board therefore is remanding, rather than merely referring, this claim to the RO via the Appeals Management Center (AMC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

In July 2008, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board, commonly referred to as a Travel Board hearing.  The Board subsequently, in December 2008, remanded the claims concerning the bilateral hearing loss, multiple joint pain - inclusive of arthritis and due to an undiagnosed illness, a skin disorder, a right shoulder disorder, and for a bilateral elbow disorder to RO via the AMC.  But these claims have continued to be denied so are again before the Board.


FINDINGS OF FACT

1.  According to the results of his most recent March 2009 VA compensation examination, the Veteran does not have sufficient hearing loss in his right ear to be considered a ratable disability by VA standards.  And although the results of that evaluation show he has sufficient hearing loss in his left ear to be considered a ratable disability by VA standards, the weight of the competent and credible evidence is against concluding the hearing loss in this ear is the result of an acoustical or other ear injury or disease during his military service. 

2.  The competent and credible evidence indicates it is just as likely as not the Veteran's complaints of joint pain, including in his hands, wrists, elbows, right shoulder and knees, are from rheumatoid arthritis that he has credibly testified to having began to experience while in service.

3.  The March 2009 VA examination determined the Veteran's current skin disorder is steroid acne of the neck, back and chest secondary to the medication used to treat his service-connected low back disability.


CONCLUSIONS OF LAW

1.  Bilateral (right and left ear) hearing loss was not incurred in or aggravated by service, and sensorinerual hearing loss may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Resolving all reasonable doubt in his favor, the Veteran's rheumatoid arthritis (causing pain in his wrists, hands, elbows, knees and right shoulder) was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  Also resolving all reasonable doubt in his favor, the Veteran's steroid acne (currently affecting his neck, back and chest) is proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court held that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2007.  The letter informed him of the evidence required to establish his entitlement to service connection for the claimed conditions and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess, as it apprised him as well of the downstream disability rating and effective date elements of his claims.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records (STRs) and VA treatment records.  He had been informed that STRs from his period of service from July to November 1974 were unavailable.  In this circumstance, VA has a heightened duty to consider the potential applicability of the benefit-of-the-doubt rule, to assist the claimant in developing his claim, and to discuss the reasons and bases for its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

However, the Veteran has not based his hearing loss claim on any injury or disease from the basic training period in 1974 for which the records are unavailable.  Instead, he has premised this claim on his more recent active duty service during 1990-1991, for which his STRs are available.  Therefore, the Board finds that the unavailability of the medical records from his earlier basic training in 1974 are not relevant to the disposition of this claim.  As such, there is no indication of any outstanding records relevant to this claim.

VA also afforded the Veteran audiological evaluations in April 2002 and March 2009 to determine whether his hearing loss in either ear, or both, is sufficiently severe to constitute a ratable disability for VA compensation purposes and, if so, whether it is attributable to his military service as he is alleging.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  By scheduling the March 2009 VA examination, the AMC has substantially complied with the Board's December 2008 remand directive in further developing this claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

And as for the claims for service connection for multiple joint pain and a skin disorder, in light of the favorable outcome concerning these claims there is no need to discuss whether VA has satisfied its duties to notify and assist the Veteran with these claims pursuant to the VCAA.  38 U.S.C.A. § 5100, et seq.  These claims are being granted, regardless, so even if for the sake of argument he did not receive the required notice or assistance with these claims, it ultimately is inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.   38 C.F.R. § 20.1102.

Hence, no further notice or assistance to him is required to fulfill VA's duty to assist him in the development of his claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Applicable Statutes, Regulations and Precedent Cases Governing Claims for Service Connection

The Veteran may be awarded service connection by showing that he currently has a disability resulting from a disease or an injury incurred in or aggravated by his active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).


In general, service connection requires:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

For a showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established or is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be demonstrated by competent and credible lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Arthritis is considered a chronic condition, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Other disorders diagnosed after discharge also may be service connected if all the evidence, including that pertinent to service, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is permissible, as well, on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected condition.  See 38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish entitlement to service connection on this secondary basis, there must be:  (1) evidence confirming the Veteran has the currently claimed disability; (2) evidence of the service-connected disability; and (3) evidence establishing a nexus or link between the service-connected disability and the currently claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

It is presumed the Veteran was in sound condition when entering service as to any condition that was not noted during his acceptance, enrollment or enlistment into service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The presumption of soundness attaches where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term 

"noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).

VA's General Counsel has held that to rebut the presumption of sound condition when entering service under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service beyond its natural progression.  The claimant is not required to show that the disease or injury increased in severity during service (i.e., was aggravated) before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  It is the Secretary's burden to rebut the presumption of in-service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).

Aggravation may not be conceded, however, where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Service connection also may be presumed for certain conditions under 38 U.S.C.A. § 1117 based on service in the Southwest Asia Theater of Operations during the Persian Gulf War.  More specifically:

(a)(1) The Secretary may pay compensation under this subchapter to a Persian Gulf Veteran with a qualifying chronic disability that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

(a)(2) For purposes of this subsection, the term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following):  (A) An undiagnosed illness; (B) A medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (C) Any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants a presumption of service connection.

(b) The Secretary shall prescribe by regulation the period of time following service in the Southwest Asia theater of operations during the Persian Gulf War that the Secretary determines is appropriate for presumption of service connection for purposes of this section.

* *

(f) For purposes of this section, the term "Persian Gulf veteran" means a Veteran who served on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War. 38 U.S.C.A. § 1117 (West 2002).


The regulation implementing the foregoing statute provides, in relevant part, that except as provided otherwise, VA shall pay compensation in accordance with chapter 11 of Title 38, United States Code, to a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability (I) became manifest either during active duty in the South West Asia theater of operations during the Gulf War, or to a compensable degree no later than December 31, 2011, and (ii) by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2010).

"Objective indications of chronic disability" include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2009).  Disabilities that have existed for at least six months and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered "chronic."  38 C.F.R. § 3.317(a)(4) (2010).

For Veterans who served in Southwest Asia, the Persian Gulf War Veterans Act of 1998, Public Law 105-277, title XVI, 112 Stat. 2681-742 through 2681-749 (codified at 38 U.S.C. 1118), and the Veterans Programs Enhancement Act of 1998, Public Law 105-368, 112 Stat. 3315, directed the Secretary of VA to enter into an agreement with the National Academy of Sciences (NAS) to review and evaluate the available scientific evidence regarding associations between illnesses and exposure to toxic agents, environmental or wartime hazards, or preventive medicines or vaccines to which service members may have been exposed during service in the Southwest Asia theater of operations during the Persian Gulf War.  The Secretary has determined that no new presumptions of service connection are warranted under 38 U.S.C. 1118 because the report does not demonstrate that the standard set forth in section 1118 for the creation of a presumption of service connection has been met.  In particular, the report does not purport to link any health effects to exposure to ''a biological, chemical, or other toxic agent, environmental or wartime hazard, or preventive medicine or vaccine known or presumed to be associated with service in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War.'' 38 U.S.C. 1118(a)(2)(A).

III.  Service Connection for Bilateral Hearing Loss

Regarding his claim for bilateral hearing loss, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But to be considered an actual ratable disability according to VA standards, the hearing loss must be of a sufficient level or severity.  More to the point, impaired hearing for VA purposes only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

That said, the Veteran need not have had a hearing loss disability during service according to these requirements of 38 C.F.R. § 3.385, including when examined in anticipation of discharge.  See Hensley, supra.  Rather, it is only necessary that he currently satisfy these requirements (or at least have since filing his claim) for him to have a ratable disability.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).


Service connection is possible if the current hearing loss disability can be adequately linked to his military service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, 
post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.

A March 2009 VA audiological examination found a 20-decibel loss at the 500 Hz level, a 20-decibel loss at the 1000 Hz level, a 20-decibel loss at the 2000 Hz level, a 15-decibel loss at the 3000 Hz level, and a 25-decibel loss at the 4000 Hz level in the right ear.  His right ear speech recognition was 96 percent.  Thus, the Veteran has hearing loss in this ear, but insufficient hearing loss in this ear to be considered an actual ratable disability according to the threshold minimum requirements of 38 C.F.R. § 3.385.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating a claim for service connection presupposes the Veteran has the alleged disability, and that, without this minimum level of proof, there can be no valid claim because, for all intents and purposes, there is no current disability to attribute to his military service).

As concerning his left ear, the March 2009 testing showed 40-decibel losses at the 500 and 1000 Hz levels and 45-decibel losses at the 3000 and 4000 Hz levels in this ear, so sufficient hearing loss in this ear to confirm he has a ratable hearing loss disability involving this ear pursuant to 38 C.F.R. § 3.385.  The claim as it concerns this ear therefore turns on whether the hearing loss in this ear is attributable to his military service, as he is alleging, or instead the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's enlistment audiogram in April 1981 showed he had a 40-decibel loss at the 500 Hz level, a 40-decibel loss at the 1000 Hz level, a 45-decibel loss at the 2000 Hz level, a 40-decibel loss at the 3000 Hz level, and a 50-decibel loss at the 4000 Hz level in his left ear.

An October 1991 VA audiogram found he had a 10-decibel loss at the 1000 Hz level, a 10-decibel loss at the 2000 Hz level, a 15-decibel loss at the 3000 Hz level, and a 15-decibel loss at the 4000 Hz level in his left ear.

An April 1994 VA audiogram found he had a 15-decibel loss at the 1000 Hz level, a 10-decibel loss at the 2000 Hz level, a 10-decibel loss at the 3000 Hz level, and a 15-decibel loss at the 4000 Hz level in his left ear.

A January 1996 National Guard physical examination found a 20-decibel loss at the 1000 Hz level, 15-decibel loss at the 1000 Hz level, a 15-decibel loss at the 2000 Hz level, a 10-decibel loss at the 3000 Hz level, and a 15-decibel loss at the 4000 Hz level in his left ear.

December 2001 and December 2002 treatment records from Port Huron Hospital show treatment for left ear otitis externa.

During an April 2002 audiology examination, the Veteran had a 20-decibel loss at the 500 Hz level, a 20-decibel loss at the 1000 Hz level, a 25-decibel loss at the 2000 Hz level, a 30-decibel loss at the 3000 Hz level, and a 30-decibel loss at the 4000 Hz level in his left ear.

An April 2003 VA treatment record indicates left ear otitis media.  The examiner noted some erythema and edema associated with the tympanic membrane (eardrum).


During a VA audiology examination in September 2004, he had a 25-decibel loss at the 500 Hz level, a 25-decibel loss at the 1000 Hz level, a 25-decibel loss at the 2000 Hz level, a 30-decibel loss at the 3000 Hz level, and a 30-decibel loss at the 4000 Hz level in his left ear.  His left ear speech recognition was 96 percent.  

During the most recent March 2009 hearing evaluation, the Veteran had a 
40-decibel loss at the 500 Hz level, a 40-decibel loss at the 1000 Hz level, 
a 35-decibel loss at the 2000 Hz level, a 45-decibel loss at the 3000 Hz level, and a 45-decibel loss at the 4000 Hz level in his left ear.  His left ear speech recognition was 84 percent.  

Although the Veteran's entrance examination in 1981 showed hearing loss, the audiological evaluations during the remainder of his period of National Guard service and most notably the October 1991 evaluation immediately after active duty service all show hearing acuity within normal limits.  So there was no worsening of his hearing acuity during or as a result of his service after 1981; indeed, to the contrary, the results of his hearing tests at those later dates show that his hearing acuity even perhaps instead improved.  If, as here, a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  And independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

When asked to comment on this determinative issue of causation, the March 2009 evaluating VA audiologist determined the Veteran's left ear hearing loss is less likely than not related to his military service or a left mastoidectomy in service.  Before offering her opinion, this commenting VA audiologist reviewed the Veteran's claims file and discussed with him his history of noise exposure in service and post service.  Ultimately, though, she disassociated the hearing loss in this ear from his military service.  And since she based her opinion on a thorough review of the record, including the Veteran's history of service and civilian noise exposure, the Board finds that her opinion constitutes compelling evidence against the claim for service connection for left ear hearing loss.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).  This VA examiner applied valid medical analysis to the significant facts of this case in reaching her conclusion, so did not just review the file but offered explanation for her opinion, which is where most of the probative value is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has not offered any medical opinion refuting this VA examiner's unfavorable opinion.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence.).  And determining the etiology of hearing loss is not readily amenable to mere lay opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  See also 38 C.F.R. § 3.159(a)(1) and (a)(2).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  And as the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal of this claim is denied.


IV.  Service Connection for Multiple Joint Pain (Including in the Wrists, Hands, Knees, Right Shoulder and Elbows)

In the Veteran's earlier claim he requested service connection for pain in the wrists hands and knees.  Separate claims have been adjudicated and granted for service connection for chronic fatigue syndrome, a low back disability - including for associated radiculopathy involving both lower extremities, and for a left shoulder disability.  Claims for service connection for right shoulder and bilateral elbow conditions have been separately adjudicated and denied and are on appeal herein.  Although the Board finds the Veteran does not have an undiagnosed illness, he does have rheumatoid arthritis that is linked by competent and credible lay evidence to his service.  In granting this claim for rheumatoid arthritis, the Board is including the claims for service connection for right shoulder and bilateral elbow disorders.

Wrists, Hands and Knees

The relevant medical evidence may be summarized.  During a January 1996 National Guard physical examination, the Veteran indicated knee, shoulder and back aches on and off.  A November 1996 VA treatment records indicates he complained of polyarthralgias in his knees, shoulders, and hands.

A February 1997 VA examination found that the right knee did not reveal any tenderness or swelling; flexion was to 145 degrees, and extension to 0 degrees.  The right knee joint was stable in anterior, lateral, posterior directions.  There was no pain on hyperextension.  The examiner noted a history of right knee pain but no significant abnormalities on physical examination or X-rays.

A September 1997 VA examination found no evidence of pain on motion of the lower limbs.  Both lower limbs were negative for any neurological deficiency.
A September 1998 treatment record from Port Huron Hospital indicated bilateral crepitus of both knees.


A June 2000 treatment record from Port Huron Hospital indicates the Veteran reported joint pain especially on the left side diagnosed as depression, somatic complaints, or rheumatoid arthritis.  A December 2002 treatment record indicates a refill of rheumatoid arthritis medications.

During an April 2002 VA examination, the examiner noted the Veteran's lower limbs were negative for neurological deficiency.   

A November 2003 treatment record from Port Huron indicates the Veteran reported bilateral joint pain in his fingers for the past 13 years, so dating back to his service during 1990 and 1991.  He also reported stiffness and swelling in his fingers, especially in the morning.  

A January 2004 VA treatment record indicated the Veteran had increased joint size of his proximal interphalangeal and distal interphalangeal joints bilaterally.  He also had tenderness to palpation on the palmar surface of right hand and pain on full extension and flexion of his wrists.

A May 2005 VA examination found arthritis involving multiple joints causing limited motion and pain.  

A February 2009 rheumatology treatment record indicates the Veteran had had swelling and pain in his hands since service, that he had first sought treatment with rheumatology in May 2004, and that he had an increase in his symptoms in 2007.

A March 2009 VA examination diagnosed chronic polyarthralgia and polyarthritis with weakly positive rheumatoid factor.  The examiner opined that the Veteran's joint conditions are secondary to degenerative joint disease of the L5-S1 joint and to rheumatoid inflammatory arthritis and not due to an undiagnosed illness.  

Based on the March 2009 VA opinion, the Veteran does not have an undiagnosed illness for which to establish service connection.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004) (indicating that, in the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service).  However, there is evidence of rheumatoid arthritis with symptoms going back to service.

The Veteran's STRs from his period of service from September 1990 to September 1991 show he complained of pain in his left shoulder down to his left hand.  He also indicated swelling, numbness, and pain in his left hand.  He has reported that his hands began to swell and ache when he was in service.  As the symptoms of swelling and pain are observable to a lay person, he is competent to testify to these symptoms.  Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Moreover, as he is competent to testify to these symptoms, and his testimony also is credible absent any evidence to the contrary, this evidence may be used to establish continuity of symptomatology during the many years since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, as the February 2009 rheumatology treatment record endorses these symptoms as part of the later diagnosed rheumatoid arthritis, the Veteran can testify competently to the onset of the symptoms that were later diagnosed as rheumatoid arthritis and establish the earlier onset of this condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, resolving all reasonable doubt in his favor, the Veteran's rheumatoid arthritis (and associated pain, swelling, etc.) originated during his active duty service from 1990-1991.  Accordingly, the appeal of this claim is granted.  38 C.F.R. § 3.102.

Bilateral Elbow/humerus

A May 1993 VA examination found the Veteran's elbows had normal range of motion on flexion and extension, pronation and supination, without deformity or dysfunction.  Neurovascular examination of both upper extremities also was normal.  

A May 1994 VA examination found elbows were normal without epicondylitis.  There was no instability or deformity.

A February 1997 VA examination found flexion and extension of the left elbow and 4/5 strength.

At the September 1997 VA examination, the Veteran reported pain in his left shoulder and right arm.  The examiner found a normal left elbow.  The right elbow showed full range of motion without complaints.  The upper limbs were negative for any neurological deficiency.  X-rays of the left elbow were normal.

The July 1998 VA examination found that the upper limbs were negative for any neurological deficiencies and that grip strength was good.

A September 1998 treatment record from Port Huron Hospital indicates the Veteran reported bilateral elbow pain.

At an April 2002 VA examination, the Veteran complained of pain in both elbows.  The examiner noted the elbows were normal looking with no swelling or tenderness.  The Veteran had full range of motions on both sides.  X-rays of the elbows were normal.

The May 2005 VA examination found the Veteran's elbows were normal in appearance without swelling, deformity or erythema.  There also was no tenderness.  His elbows had range of motion from 0 to 145 degrees of flexion and from 0 to 70 degrees of rotation.

The February 2007 VA examination found the Veteran's elbows had a normal appearance without deformity or swelling.  There was vague tenderness on both sides of the right elbow.  He had full range of motion of both elbows and full (5/5) power against resistance.  X-rays showed tendinosis on the right and bilateral olecranon spurring.  The examiner indicated the elbow joints were normal without orthopedic pathology.  The examiner stated the elbow complaints were not related to the service-connected left shoulder disability. 

The Board finds, however, that the Veteran's complaint of elbow pain can be explained by his diagnosis of rheumatoid arthritis, and that by granting service connection for rheumatoid arthritis the appeal as to this claim is satisfied.

Right Shoulder

A May 1993 VA examination found the right shoulder abducted from 0 degrees to 260 degrees, flexed from 0 degrees to 260 degrees, adducted from 0 degrees to 20 degrees, external and internal rotation to 80 degrees.  The neurovascular examination of the right upper extremity was normal.  The examiner noted no asymmetry or deformity of the left shoulder versus the right.  The shoulder girdle muscles showed no evidence of any atrophy or deformity.

A May 1994 VA examination showed right shoulder range of motion from 0 to 170 degrees of flexion, 0 to 170 degrees of abduction, 0 to 20 degrees of adduction, 0 to 75 degrees of internal rotation and 0 to 70 degrees external rotation.  The acromioclavicular joint was normal.  There was no instability or deformity.  X-rays showed no evidence of fracture or destructive lesions, no dislocation or abnormal periostal reaction.

A February 1997 VA examination found a normal right shoulder.

A December 1997 private treatment record from M.J.S., M.D. states that the Veteran reported right shoulder pain.  X-rays found no bony pathology.  A May 1998 record states "because of use of left shoulder, he is now having problems with his right shoulder because of over use."

A July 1998 VA examination found that the Veteran had chronic tendinitis of the right shoulder.  His range of motion was flexion to 90 degrees, external rotation to 80 degrees, internal rotation to 75 degrees, and abduction to 100 degrees.  The examiner noted that the muscle strength was good with complaints of pain, there was no atrophy of the deltoid muscles.  The right upper limb was negative for any neurological deficiencies.  X-rays of the right shoulder appeared normal.  

The examiner opined that the right shoulder tendinitis is not secondary to the service-connected left shoulder disability  because it was started long after the left shoulder condition was diagnosed and treated. 

A March 2000 MRI found a rotator cuff tear involving the supraspinatus tendon.  There was mild impingement at the rotator cuff due to degenerative changes of the acromioclavicular joint.

A September 2001 VA treatment record shows abduction to 135 degrees, flexion to 135 degrees, external rotation to 30 degrees.  Speed's test caused elbow pain on the right side.  Tests for lateral impingement, anterior impingement, AC compression, and apprehension were negative.  There was no instability to anterior drawer or sulcus.

At an April 2002 VA examination, the Veteran complained of pain in his right shoulder going down his arm into his fingers.

The Board finds that the Veteran's claim of right shoulder pain can be explained by his diagnosis of rheumatoid arthritis, and that by granting service connection for rheumatoid arthritis the appeal of this claim is satisfied.

V.  Service Connection for a Skin Disorder, Including Eczema/Dermatitis

The Veteran claims that he has had a skin disorder since being stationed in Southwest Asia.  He believes that he developed a rash as a result of lotions he used while stationed there and that he has continued to have a skin condition since then.  The medical evidence does not establish that he currently has the condition he described in service - contact dermatitis - but the evidence does establish that he has steroid acne secondary to the medication he is taking for his service-connected low back disability, in turn warranting the granting of service connection on this alternative basis.  See 38 C.F.R. § 3.310(a) and (b).  See also Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (indicating that, when determining whether service connection is warranted, all potential theories of entitlement - direct, presumptive and secondary - must be considered).

The medical evidence is as follows:

At the September 1997 VA examination, the Veteran reported excessive itchiness of the skin of the shoulders, chest, neck, face, and arms.  The examiner found crisscrossing linear elevations consistent with scratching.  The examiner diagnosed dermatographism or pressure urticaria of unknown etiology.

A May 1996 VA treatment record shows the Veteran had a rash on back and groin.  The Veteran also reported that he sometimes gets a sore cluster of blisters on his penile area which lasts for approximately a week.

The April 2002 VA examination found 1-2 mm popular eruption on the upper chest, upper back and shoulders.  Allergen testing found skin allergies to carbamix, isothiazolinone, and p-paraphenylenediamine.  The examiner indicated that the mostly likely cause of the Veteran's rash was isothiazolinone, although this product is not commonly used in the United States.

The March 2009 VA examination found that it is possible that the Veteran used skin lotion in-service that contained isothiazolinone, a preservative, that the Veteran showed an allergy to on allergen testing in 2002.  The examiner indicated that use of products containing isothiazolinone could cause the Veteran contact dermatitis.  However, the examiner indicated that the Veteran did not currently have a skin condition related to isothiazolinone.  Instead, the examiner indicated that the Veteran's current skin disorder was steroid acne on his upper back, chest and neck.  The examiner indicated that the steroids were prescribed for treatment of the service-connected back disability.

Based on the March 2009 VA opinion, the Veteran's current skin condition is steroid acne secondary to his service-connected low back disability.  This opinion is sufficient to establish service connection for steroid acne on the basis of this linkage.  Therefore, the claim for service connection for a skin disorder is granted.


ORDER

The claim for service connection for bilateral hearing loss is denied.

However, the claim for service connection for multiple-joint pain is granted since the Veteran has rheumatoid arthritis affecting his hands, wrists, elbows, right shoulder, and knees.

The claim for service connection for a skin disorder also is granted since the Veteran's steroid acne currently affecting his neck, back and chest is secondary to medication taken for treatment of his service-connected low back disability.


REMAND

In December 2008, the Board remanded the Veteran's claim for an increased rating for his low back disability to RO via the AMC for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The AMC did not issue an SOC concerning this additional claim, however, so it has not has substantially complied with the Board's December 2008 remand directive.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

Therefore, the failure to issue an SOC in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. § 20.200.  Upon receiving this SOC, the Veteran will then have the opportunity to perfect an appeal to the Board concerning this additional claim by also filing, in response to this SOC, a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. § 20.202, 20.300, 20.301, 20.302, etc.

Thereafter, the RO should return the claims file to the Board for further consideration of this claim only if the Veteran perfects his appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement (NOD), SOC, and a VA Form 9 or equivalent statement to constitute a substantive appeal, the Board is not required, and in fact, has no authority, to decide the claim).  But see, too, Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to).

Accordingly, this remaining claim is REMANDED for the following additional development and consideration:

Send the Veteran an SOC concerning his claim for a rating higher than 40 percent for his low back disability prior to February 6, 2009, and a rating higher than 50 percent since.  Also give him an opportunity to perfect an appeal of this claim in response to this SOC by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  Only if he does should this claim be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


